Citation Nr: 0532820	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for heart disease, 
claimed as coronary artery disease with myocardial 
infarction.

3.  Entitlement to service connection for blindness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from January 1960 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a heart murmur, and 
which denied claims of entitlement to service connection for 
heart disease, claimed as coronary artery disease with 
myocardial infarction, and blindness.  In December 2003, the 
Board reopened the claim for a heart murmur, and remanded all 
of the claims for additional development.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 2002, and before the 
undersigned by way of a video conference at the Board in 
April 2003.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran has a 
heart murmur that is related to his active duty.  

2.  The evidence does not establish that the veteran has 
heart disease, to include coronary artery disease or a 
myocardial infarction, that is related to his active duty, or 
as a result of a service-connected condition.  

3.  The evidence does not establish that the veteran has 
blindness that is related to his active duty, or as a result 
of a service-connected condition.  
CONCLUSIONS OF LAW

1.  A heart murmur was not incurred in or aggravated by the 
veteran's active duty.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  Heart disease, to include coronary artery disease and a 
myocardial infarction, was not incurred in or aggravated by 
the veteran's active duty, or as a result of a service-
connected condition.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  

3.  Blindness was not incurred in or aggravated by the 
veteran's active duty, or as a result of a service-connected 
condition.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the appellant a notice letter in May 2004, 
(hereinafter "VCAA notification letter") that informed him 
of the type of information and evidence necessary to support 
his claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and all evidence that he desired VA to attempt to 
obtain.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of the September 2004 SSOC.  
In a statement, received in November 2004, the veteran's 
representative conceded that the record appeared to be 
complete.

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield, supra.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and Social Security 
Administration (SSA) records.  In August 2002 and July 2004, 
the veteran was afforded VA examinations, and etiological 
opinions have been obtained.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II.  Decision

The veteran argues that service connection is warranted for a 
heart murmur, heart disease (to include coronary artery 
disease and myocardial infarction), and blindness.  He 
essentially asserts that his heart murmur, which was noted 
during service, is currently present, and that it caused his 
heart disease (to include coronary artery disease and 
myocardial infarction), which in turn caused his blindness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including heart disease, may be presumed to have 
been incurred during service if it manifests to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, Court has held 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records show that in September 
1960, he was treated for complaints of spots in his left eye.  
The diagnosis was spots - [illegible].  The report noted that 
no prescription was needed.  In April 1961, he was treated 
for conjunctivitis, OS (left eye).  His symptoms persisted, 
and in May 1961, he was hospitalized with a notation of 
iridio-cyclitis.  The final diagnosis was uveitis, n.e.c., 
left eye, cause undetermined.  The veteran's separation 
examination report, dated in January 1962, shows that he was 
noted to have a "functional pulmonic murmur gr[ade] I/VI," 
with a pulse of 120.  His sitting blood pressure was 136/76.  
His eyes, pupils, ocular motility, and "ophthalmoscopic" 
were clinically evaluated as normal.  His field of vision was 
noted to be normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, as well as a decision of the SSA 
(and the SSA's supporting medical evidence), dated between 
1962 and 2004.  

This evidence includes a July 1962 VA examination report 
which shows that the veteran was noted to have a "slight 
systolic murmur in the apex, only in the lying down position, 
(no propagation)."  A chest examination noted "no evidence 
of pulmonary disease at this time."  A June 1964 letter from 
Dr. B. M. Wolleson shows that he stated that the veteran was 
found to have a heart murmur in 1962, and that he was 
counseled to get a complete check-up.  An August 1964 VA 
examination report shows that the veteran complained that he 
got tired fast and was short-winded.  He was noted to have a 
slight systolic murmur at the apex.  The report notes, "He 
is thin and consider this a functional murmur.  Examination 
otherwise negative.  No dyspnea."  An accompanying EKG 
(electrocardiogram) report contains an impression that notes, 
"Probably within normal limits.  Minor directional right 
ventricular conduction abnormality."  The diagnosis was 
"functional systolic apical murmur (not heart disease)."  A 
September 1965 VA eye examination report shows that the 
veteran complained of having red eyes, itching, and left eye 
spots.  The examiner noted that he was found to have a 
hyperopic astigmatism and this eye strain was contributing to 
his eye complaints.  The diagnosis was conjunctivitis, 
bilateral, by history.  VA progress notes show treatment for 
an ocular allergy in 1968.  Reports from St. Joseph Hospital, 
dated in 1974, show treatment for nose and ear symptoms, to 
include a rhinoplasty and septal reconstruction.  The reports 
indicate that the veteran's heart had a normal sinus rhythm 
without murmurs or gallops.  

The next treatment for any relevant symptoms was in 1988 
(left eye drainage), followed by treatment for "refraction 
and prescription" in 1989, mild conjunctivitis in 1990, 
blurred vision in 1992 (there was no diagnosis), and left eye 
discharge and tearing in 1996 (with notations of chronic NLDO 
and dacryocystitis).  In June 1997, he was treated for 
complaints of left eye pain and drainage, to include a 
dacryocystorhinostomy (with an impression of chronic NLDO 
(nasolacrimo duct obstruction)). These reports note that an 
EKG revealed frequent PVCs (premature ventricular 
contractions), NSR (normal sinus rhythm), asymptomatic.  A 
June 1998 VA eye examination report contains a diagnosis that 
noted a history of chronic conjunctivitis, with some symptoms 
possibly due to his NLDO, and no signs of uveitis.  

Reports from the William Beaumont Army Medical Center 
(WBAMC), show that on July 22, 1998, the veteran was admitted 
with complaints of a three-day history of chest pain, 
vomiting, stomach pain, and nausea.  His medical history was 
noted to include hypercholesterolemia times three years, and 
he was noted to be on medication for hyperlipidemia.  The 
reports note that he underwent a left heart catheterization 
with coronary angiography and left ventriculogram, PTCA 
(percutaneous transluminal coronary angioplasty)/stent and 
angiojet of right coronary artery.  During his stay, he was 
thought to have had a cerebrovascular accident (hemorrhagic 
stroke) at the site of an old ischemic infarction (in the 
left occipito-temporal region).  His diagnosis included 
inferior myocardial infarction with right ventricular 
involvement, and cerebral vascular accident with visual 
defect.  He was discharged on July 31, 1998.  

The veteran was transferred from WBAMC the Columbia 
Rehabilitation Center (CRC).  However, WBAMC reports, show 
that on August 11, 1998, the veteran was readmitted with 
complaints of headache, nausea and vomiting.  A computerized 
tomography scan indicated a hemorrhage at the same region of 
the last stroke, and he was thought to have had a recurrent 
cerebrovascular accident.  He was stabilized and discharged 
to CRC after two days.  The subsequently dated medical 
evidence indicates that the veteran was determined to be 
legally blind.  See e.g., December 1998 report from Douglas 
R. Eley, O.D.  This evidence also shows ongoing treatment for 
cardiovascular symptoms, and that in June 2004, the veteran 
was admitted to the Las Palmas Medical Center; his diagnoses 
included hypertension, blindness, chest pain, unstable 
angina, hypertriglyceridemia, and hypercholesterolemia.  
  
A February 1999 decision of the SSA shows that the SSA 
determined that the veteran was disabled as of July 1998, due 
to a primary diagnosis of blindness and low vision, with a 
secondary diagnosis of "late effects of cerebrovascular 
accident." 

An August 2002 VA eye examination report shows that the 
examiner stated that the veteran's claims file was not 
available for review.  The diagnoses noted that the veteran 
had a history of bilateral occipital strokes that had caused 
a loss of vision in both eyes.
 
A June 2004 VA eye examination report shows that the examiner 
indicated that he had both reviewed the veteran's claims file 
and examined the veteran.  The relevant diagnosis was 
bilateral blindness secondary to occipital stroke.  The 
examiner stated that the veteran's blindness was not 
secondary to bilateral conjunctivitis, uveitis, or a nasal 
lacriminal duct obstruction, and that it was attributed to 
the veteran's currently nonservice-connected cerebrovascular 
accident.  

A June 2004 VA heart examination report shows that the 
examiner indicated that he had both reviewed the veteran's 
claims file and examined the veteran.  The examiner stated 
that the veteran had had a myocardial infarction, but that he 
did not have valvular heart disease, endocarditis, 
pericarditis, or pericardia adhesions.  The diagnoses were 
coronary artery disease, status post myocardial infarction 
with stent placement in the right coronary artery, status 
post cerebrovascular accident with involvement  of the 
cerebrovascular accident in the occipital area causing 
decreased vision of the right eye and left hemiparesis which 
has resolved, and "diagnosis of a physiologic murmur in 1962 
on separation physical and in 1964 during a VA examination."  
The examiner stated that the veteran was found to have a 
physiologic murmur that was rated 1/6 in 1962, with no other 
signs of heart disease or congestive heart failure at that 
time, and that the veteran developed coronary artery disease 
and had a myocardial infarction almost 38 years later.  The 
examiner concluded:

It is as unlikely as not that he 
veteran's physiologic murmur diagnosed in 
July of 1962 is related to the veteran's 
myocardial infarction in July of 1998 or 
the following cerebrovascular accident.  
The development of coronary artery 
disease and those complications are a 
result of lifestyle, including dietary 
and physical activities.

The Board notes that service connection is currently in 
effect for conjunctivitis, bilateral, currently evaluated as 
10 percent disabling, and uveitis, currently evaluated as 10 
percent disabling.  

A.  Heart Murmur

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a heart murmur.  The 
veteran's service medical records show that he was noted to 
have a functional pulmonic murmur gr[ade] I/VI.  A slight 
systolic murmur was also noted during a July 1962 VA 
examination.  See also June 1964 letter from Dr. B. M. 
Wolleson (noting the presence of a heart murmur in 1962).  
However, an accompanying chest examination noted "no 
evidence of pulmonary disease at this time," and an August 
1964 VA examination report shows that the examiner determined 
that the veteran's diagnosis was "functional systolic apical 
murmur (not heart disease)."  Reports from St. Joseph 
Hospital, dated in 1974, indicate that the veteran's heart 
had a normal sinus rhythm without murmurs or gallops.  The 
next evidence of a heart murmur is an abnormal EKG, dated in 
1998.  Therefore, there is no record of treatment for any 
relevant symptoms for approximately the next 24 years.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, the claims file does not 
contain any competent evidence showing that there is a nexus 
between a current heart murmur and the veteran's service.  In 
this regard, the only competent opinion is the July 2004 VA 
examiner's opinion, which weighs against the veteran's claim.  
Accordingly, the claim must be denied.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  

B.  Heart Disease

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for heart disease.  The 
veteran's service medical records do not show treatment for, 
or a diagnosis of, heart disease.  Given the foregoing, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  The history of the veteran's heart murmur was 
described in Part I.A., and the first medical evidence of 
heart disease is dated in 1998.  This is about 45 years after 
separation from service, and this lengthy period without 
treatment weighs heavily against the claim.  See Maxson, 
supra.  

Furthermore, the claims file does not contain any competent 
evidence showing that there is a nexus between the veteran's 
heart disease and his service.  In this regard, the only 
competent opinion is the July 2004 VA examiner's opinion, 
which weighs against the veteran's claim.  Finally, there is 
no competent evidence showing that heart disease manifested 
to a compensable degree within one year of separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
claim must be denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

To the extent that the veteran may have intended to assert a 
claim under 38 C.F.R. § 3.310, in Part I.A., the Board 
determined that service connection is not warranted for a 
heart murmur, and there is no competent evidence of record to 
show that the veteran's heart disease was caused or 
aggravated by a service-connected condition.  Accordingly, 
the Board finds that the preponderance of the evidence 
indicates that the veteran's heart disease was not due to, 
nor was it aggravated by, a service-connected condition.  See 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

C.  Blindness

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for a heart murmur.  Other than 
the veteran's conjunctivitis, and uveitis, for which service 
connection is currently in effect, the veteran's service 
medical records do not show treatment for, or a diagnosis of, 
visual symptoms.  Given the foregoing, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, the first competent post-service evidence of 
blindness is dated in 1998.  This is about 45 years after 
separation from service, and this lengthy period without 
treatment weigh heavily against the claim.  See Maxson, 
supra.  

Furthermore, the claims file does not contain any competent 
evidence showing that there is a nexus between the veteran's 
blindness and his service.  In this regard, the August 2002 
and July 2004 VA examiners' opinions indicate that his 
blindness is secondary to his stroke, and therefore they 
weigh against the veteran's claim.  The Board further notes 
that the claims file contains a number of other reports which 
also indicate that the veteran's blindness is secondary to 
his stroke.  See e.g., December 1998 report from Edward C. 
Juarez, M.D.; VA progress notes, dated in January 2002, March 
and October 2003.  Accordingly, the claim must be denied.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To the extent that the veteran may have intended to assert a 
claim under 38 C.F.R. § 3.310, in Part I.A. and I.B., the 
Board determined that service connection is not warranted for 
a heart murmur, or for heart disease, and there is no 
competent evidence of record to show that the veteran's 
blindness was caused or aggravated by a service-connected 
condition.  In this regard, the August 2002 and July 2004 VA 
examiners' opinions weigh against the veteran's claim.  
Accordingly, the Board finds that the preponderance of the 
evidence indicates that the veteran's blindness was not due 
to, nor was it aggravated by, a service-connected condition.  
See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).


III.  Conclusion

In reaching these decisions, the Board has considered the 
oral and written testimony of the appellant and his wife.  
The Board points out that, although a lay person is competent 
to testify only as to observable symptoms, see Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issues, and that it outweighs the lay statements.  
Accordingly, the appellant's claims for service connection 
must be denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that it appreciated the veteran's and his 
wife's testimony at the hearing before the undersigned.


ORDER

Service connection for a heart murmur is denied.  

Service connection for heart disease, to include coronary 
artery disease and a myocardial infarction, is denied.  

Service connection for blindness is denied.  



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


